Citation Nr: 0020492	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-07 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder.

2. Entitlement to an original rating in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
September 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from March and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


REMAND

The veteran asserts that the current manifestations of her 
service-connected post-traumatic stress disorder (PTSD) and 
migraine headaches are more severe than are represented in 
the presently assigned disability evaluations. 

In a June 2000 Statement in Support of Claim (VA Form 21-
4138), received at the Board in July 2000, the veteran 
requested a Travel Board hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following action:

The RO should schedule the veteran, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.704(a) (1999), for a 
hearing before a member of the Board at 
that office and should notify the veteran 
and her representative of the date of 
such hearing by sending a letter of 
notification to the veteran at her 
address of record, with a copy to her 
representative.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




